The opinion of the court was delivered by
Hopkins, J.:
The action was one for adjusted compensation. The defendants prevailed and plaintiff appeals.
The plaintiff is a resident of Kansas 'City, Kansas. He enlisted in the United States navy April 20, 1917, and was honorably discharged June 11, 1920. Under an application for compensation under the adjusted compensation act, he was awarded compensation from the time of his enlistment to June 30, 1919, amounting to $802. *227His claim for compensation for services from June 30, 1919, to June 11, 1920, was denied by the board of administration of adjusted compensation and by the district court of Wyandotte county, and he brings the case here.
The judgment of the district court is affirmed on the authority of the decision in the case of Dew v. Davis et al., ante, p. 219.
Harvey, J. dissenting.